 In the Matterof SocoNY-VACUUMOILCOMPANY,INCORPORATED, EM-PLOYERandTRUCKDRIVERS AND HELPERSLOCAL No.355,INTER-NATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSE-MEN AND HELPERS OFAMERICA, AFL,PETITIONERCase No. 5-PC-536-Decided April 19, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before E. Don Wilson,-hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit composed of all operating employees,employed by the Employer at its Baltimore, Maryland, bulk plant.The Employer agrees with the Petitioner upon the several categoriesof employees to be included in the unit, but contends that the only unitappropriate for purposes of collective bargaining is one embracingits employees at all bulk plants in its southeastern district.The Employer is engaged in the production, refining, transporta-tion, and sale, of petroleum and allied products in 43 States. Itssoutheastern district, with headquarters at Baltimore, Maryland, ispart of a division of the Employer's operations, which has headquar-ters in Philadelphia, Pennsylvania.The southeastern district em-89 NLRB No. 77.602 SOCONY-VACUUM OIL COMPANY, INCORPORATED603braces operations in the District of Columbia and the States of Mary-land, Virginia, North Carolina, South Carolina, and West Virginia.The Employer receives and stores its products at bulk plants.Theseproducts are then distributed from each plant throughout adjacentareas.Thus, the territory embraced in the Employer's southeasterndistrict is serviced by bulk plants located at Baltimore, Maryland,Norfolk, Virginia, Wilmington, North Carolina, and St. Albans, WestVirginia.It is the employees at the above bulk plants that the Em-ployer would include in a single bargaining unit.As heretoforenoted, the Petitioner seeks only those employees employed at the Bal-timore bulk plant.Each bulk plant is in charge of a station agent.The station agenthas full authority to hire and discharge employees under him.Thereis no interchange of employees between plants.However, the payrollsfor these employees are made up at the divisional office in Philadelphiafrom time cards submitted by the respective station agents, and theemployees' pay checks are mailed to the several bulk plants from thisoffice.All personnel records of employees in the southeastern districtare also maintained at the Philadelphia divisional office.All em-ployees, not only in the southeastern district but in the Employer'sother districts within the Philadelphia division, are subject to thesame wage policies,' employee benefits, and other working conditions.In view of the geographical remoteness of the several bulk plants,2the lack of interchange of employees, local autonomy in relation to hir-ings and discharges, variation in wage scales to accord with local fac-tors, and the absence of a bargaining history on a broader basis, weconclude on the present record that a unit limited to the employeesof the Baltimore bulk plant constitutes an appropriate unit.3We find, therefore, that all operating employees at the Employer'sBaltimore, Maryland, bulk plant, excluding dispatchers, clericals, pro-fessional employees, watchmen, guards, and all supervisors within themeaning of the Act, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 days'The actual wage rates may varyfromlocality to locality but are determined by thePhiladelphia divisional office.aNorfolk is 240 miles, Wilmington415 miles,and St. Albans325 miles from Baltimore.GibbonsIndustrialPatrol,Inc.,88 NLRB 1219 ;SandlerMoccasinCompany, Inc.,80 NLRB 1079;Foremost Dairies,Inc.,80 NLRB 764, SeeThe Great AtlanticctPacificTea Company,85 NLRB 680. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the date of this Direction,under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations,among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employed dur-ing the payroll period immediately preceding the date of this Direc-tion of Election,including employees who did not work during saidpayroll period because they were ill or on vacation or temporarily laidoff, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, and also excluding employees on strike who arenot entitled to reinstatement,to determine whether or not they,desireto be represented,for purposes of collective bargaining,by TruckDrivers and Helpers Local Union No. 355, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL.